Case: 12-41346       Document: 00512377908         Page: 1     Date Filed: 09/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 18, 2013
                                     No. 12-41346
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ARTURO HERNANDEZ-LOBATON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-632-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Jose Arturo Hernandez-Lobaton pleaded guilty to being found illegally
present in the United States after deportation following a felony conviction. He
received a 13-month prison sentence to be followed by three years of supervised
release. Hernandez-Lobaton has appealed, contending that the district court did
not adequately explain its reasons for imposing supervised release and failed to
account for the advice in the Sentencing Guidelines that deportable aliens
ordinarily should not be sentenced to terms of supervised release.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41346   Document: 00512377908     Page: 2   Date Filed: 09/18/2013

                                No. 12-41346

      Because Hernandez-Lobaton has been released from prison and deported
to Mexico, however, his appeal is moot, see United States v. Rosenbaum-Alanis,
483 F.3d 381, 383 (5th Cir. 2007), and accordingly is DISMISSED.




                                      2